Citation Nr: 1220914	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-09 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) and bipolar disorder prior to January 22, 2011. 

2.  Entitlement to an initial extraschedular evaluation for PTSD and bipolar disorder prior to January 22, 2011.

3.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disability (TDIU) prior to January 22, 2011.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to July 1974 and from June 1991 to September 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2008 decisions rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2009, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record. 

In the April 2007 decision, the RO granted service connection and assigned an initial 10 percent disability rating for PTSD.  That rating was later increased to 30 percent. The disability rating was effective since July 29, 2003.  In the August 2008 decision, the RO granted service connection for bipolar disorder on the basis that the disability was aggravated by the service-connected PTSD.  Due to the overlapping psychiatric symptomatology, the 30 percent disability rating was continued.  

In January 2011, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) subsequently increased the evaluation for PTSD and bipolar disorder to 100 percent from January 22, 2011.  Since the disability rating increase did not constitute a full grant of the benefits sought throughout the course of the appeal, the increased rating and TDIU issues remain in appellate status prior to January 22, 2011.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Further, the AMC continued the assigned 30 percent rating for the Veteran's PTSD and denial of TDIU prior to January 22, 2011 in a February 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues of entitlement to an initial extraschedular evaluation for PTSD and bipolar disorder and for TDIU prior to January 22, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

Prior to January 22, 2011, the Veteran's PTSD and bipolar disorder was manifested by nightmares, panic attacks, impaired speech, impaired affect, depression, hypervigilance, difficulty in understanding complex commands, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships; occupational and social impairment with deficiencies in most areas is not shown.


CONCLUSION OF LAW

Prior to January 22, 2011, the criteria for a 50 percent disability rating for PTSD and bipolar disorder, but no greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased initial disability rating for his service-connected PTSD and bipolar disorder prior to January 22, 2011.    

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In January 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA medical records since June 2008 as well as schedule the Veteran for a VA psychiatric examination and associate a report of the examination with the Veteran's claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, VA mental health treatment records dated since June 2008 were obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was afforded a VA psychiatric examination in January 2011 and a report of the examination was associated with his claims folder.  The Veteran's PTSD and bipolar disorder claim was readjudicated via the February 2012 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter dated in August 2003, as well as notice with respect to the effective-date element of the claim, by a letter dated in September 2006, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, and postservice VA and private treatment records.  

The Veteran was afforded VA examinations in September 2003, February 2007, March 2008, and December 2008.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical condition, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD and bipolar disorder under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He was afforded a personal hearing in July 2009.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an initial schedular evaluation in excess of 30 percent for service-connected PTSD and bipolar disorder prior to January 22, 2011.

Higher evaluation for PTSD and bipolar disorder

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD and bipolar disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:
100 percent:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2011) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

In addition to PTSD, for which service connection was established, the Veteran's treatment history indicates diagnoses of bipolar disorder, which he was not service-connected for prior to November 1, 2007.  See, e.g., the February 2007 VA examination report.  

However, it is well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Board notes that a VA psychiatrist reported in a June 2008 opinion that, after review of the Veteran's claims folder and previous examination of the Veteran, the Veteran's PTSD is not related to his bipolar disorder, although he also reported that the bipolar disorder is aggravated by the PTSD.  Moreover, the evidence of record describes the Veteran's service-connected PTSD and bipolar disorder symptomatology prior to November 1, 2007.  

The Veteran's service-connected PTSD and bipolar disorder is currently rated 30 percent disabling prior to January 22, 2011.  For the reasons expressed immediately below, the Board finds that the Veteran's PTSD and bipolar disorder symptoms warrant the assignment of a 50 percent rating under Diagnostic Code 9411 prior to January 22, 2011.

As indicated above, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The Veteran was provided a VA examination in September 2003.  He complained of intrusive recollections of his military service which included treating wounded soldiers from Vietnam and also witnessing a colleague die during service in Fort Riley, Kansas as well as during service in Germany when he witnessed a plane crash which also caused the death of a colleague.  He reported that he has since had recurrent nightmares and flashbacks of the incidents.  He avoided discussing the incidents and he was very detached from others and was often afraid and nervous.  He also stated that he had a foreshortened sense of future, as he felt that he could die anytime and anywhere.  The Veteran also noted that he was angry on nearly a daily basis, and that he had problems with attention and concentration.  The VA examiner specifically noted the Veteran's impairment in social or occupational functioning.  The Veteran further reported that he was single, and that he had been divorced twice in the past due to his psychiatric disorder.  He interacted with his family members, including his two sisters, and also attended a support group.  He also stated that he was a licensed physician's assistant, but later lost his license due to erratic behavior.  He therefore had been in receipt of SSA benefits since 1995.  

Upon examination, the VA examiner reported that the Veteran was appropriately dressed and groomed.  However, he noted that the Veteran also appeared agitated and irritable, and his mood was anxious.  Moreover, his speech was pressured and his associations, attention, and concentration appeared to be distracted.  The Veteran denied auditory or visual hallucinations.  The examiner further noted that the Veteran's mother is his payee for social security funds, and therefore found it "questionable" whether the Veteran was capable of managing his own funds.  

The Veteran was provided a VA psychiatric examination in February 2007.  He indicated that he maintained contact with his mother and two sisters, although he lived by himself.  He was also active in a Theater Actors Guild and had performed in different theaters and had friends in the group.  He also played golf on occasion.  Upon examination, the VA examiner noted that the Veteran was appropriately dressed and groomed and had normal psychomotor activity, speech, affect, behavior, and memory.  He also had a guardedly optimistic mood as well as normal hygiene, attention, concentration, thought content, and abstract thinking.  However, the Veteran continued his complaints of intrusive thoughts, difficulty concentrating, emotional numbing, and had anger and fear reaction which were in the mild range.  The VA examiner reported that the Veteran had no impairment of activities of daily living and that his mental status examination was consistent with bipolar affective disorder in remission and PTSD symptoms in mild range.  He indicated that the Veteran was capable of managing his personal financial affairs.  He further noted that the Veteran's bipolar symptoms have caused total occupational impairment.

The Veteran was afforded a subsequent VA psychiatric examination in March 2008.  He continued his complaints of depression, sleep impairment, and irritability.  He also reported that he was banned from participation in the local theater due to a conflict with the play director.  He further stated that he was unable to manage his own finances.  The examiner indicated that the Veteran's psychofunctional functioning was constricted.  Upon examination, the VA examiner noted that the Veteran's appearance was "restless," although he appeared clean and casually dressed.  The Veteran's mood was dysphoric, though his speech, affect, attention, orientation, thought process, thought content, judgment, intelligence, impulse control, hygiene, memory, and insight were normal.  The Veteran reported that the PTSD caused no effects on driving, traveling, dressing/undressing, self-feeding, and toileting; slight effects on grooming and shopping; moderate effects on household chores and exercise; and severe effects on other recreational activities.  The VA examiner reported that the Veteran's PTSD symptoms resulted in markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The VA examiner further reported that the Veteran's PTSD symptoms were mild and "might" cause decrease in work efficiency and ability to perform occupational tasks during periods of significant stress.  

The Veteran was provided another VA psychiatric examination in December 2008.  He continued his complaints of depression as well as sleep impairment, decreased interest, increased guilt feelings, decreased energy, concentration difficulties, and episodes of manic behavior.  He also indicated at that time that he had two children who he did not see, and that his social functioning was constricted.  Upon examination, the VA examiner reported that the Veteran's mood was anxious and noted the Veteran's panic attacks and sleep impairment.  He indicated that the examination was otherwise essentially normal.  The Veteran's PTSD symptoms included intrusive thoughts, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, difficulty concentrating, and irritability.  The VA examiner further noted that the Veteran's PTSD symptoms and aggravation of those symptoms by the bipolar disorder would cause reduced reliability and productivity.      

VA mental health evaluations and group therapy records dated from July 2003 to December 2008 document the Veteran's fluctuated mood and use of medication for treatment.  The treatment records also indicate that the Veteran's speech, affect, thought process, and thought content were essentially normal, and that he did not evidence suicidal or homicidal ideation.  However, a VA mental health evaluation dated in February 2008 documents the Veteran's speech as pressured and that his affect was exaggerated.  Further, a VA mental health evaluation dated in December 2008 documents the Veteran's report of urinating against a wall in his kitchen while sleepwalking.  

The Board also notes the Veteran's continued complaints of his PTSD and bipolar disorder symptomatology at the July 2009 Board hearing.  Specifically, he testified that his bipolar disorder caused him to leave his place of employment in 1995.  He also reported that he has panic attacks, forgets to complete tasks such as paying his monthly rent, impaired judgment, irritability, and disturbance in motivation and mood.  See the July 2009 Board hearing transcript, page 4.  He further testified that he does not go out with friends, and hits golf balls in an empty parking lot or park.  Id. at pgs. 6-7.  However, he is close with his family.  Id. at page 9.  He stated that he tries to exercise, and shops and performs other minimal activities of daily living on his own.  Id. at page 11.      

In short, although the Veteran does not have all of the symptomatology consistent with the assignment of a 50 percent rating, for example impaired judgment, or impaired abstract thinking, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 50 percent rating prior to January 22, 2011.  See 38 C.F.R. § 4.7 (2011).  Criteria for the assignment of a 50 percent rating, which have arguably been met or approximated include impaired affect, panic attacks, impairment of memory, disturbances of motivation and mood, impaired speech, and difficulty in establishing effective work and social relationships.

The Board also observes that the Veteran has been assigned GAF scores between 50 and 70, which indicate serious to mild impairment with a GAF of 60 assigned for his PTSD and GAF of 50 assigned for his bipolar disorder at his December 2008 VA examination.  The GAF scores of 60 and 50 are appropriately reflected in the assignment of a 50 percent disability rating.  

Based on the evidence of record, the Board concludes that symptomatology which warrants an increased rating of 50 percent is approximated prior to January 22, 2011.  See 38 C.F.R. § 4.7 (2011).

The Board also considered the assignment of a rating in excess of 50 percent prior to January 22, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  For the reasons expressed immediately below, the Board has determined that the evidence does not support a conclusion that the Veteran has symptoms of occupational and social impairment, which would warrant the assignment of a 70 or 100 percent disability rating prior to January 22, 2011.

With respect to the criteria for the assignment of a 70 percent disability rating, the Board notes that, as discussed above, the Veteran has had periods of impaired impulse control, and has reported that he has difficulty working and interacting with others such as during his local theater performances, indicating difficulty adapting to stressful circumstances.

However, the Veteran's VA mental health evaluations and treatment records do not indicate suicidal ideation, illogical, obscure, or irrelevant speech or near-continuous panic or depression affecting the ability to function independently.  Nor is there evidence of spatial disorientation, neglect of personal appearance and hygiene, or obsessional rituals which interfere with routine activities.  Finally, although the Veteran has indicated that he is unable to establish and maintain effective relationships, the Board notes that multiple VA treatment records, to include the VA examination reports, document his continuous relationship with members of his family and attendance at VA group therapy.  As such, inability to establish and maintain effective relationships has not been demonstrated.    

In light of the foregoing, the Board concludes that, while the Veteran demonstrates a few of the criteria listed for a 70 percent disability rating, the evidence of record does not show that his overall level of severity closely approximates the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130 prior to January 22, 2011.  Moreover, there are no other factors which would lead the Board to conclude that a 70 percent disability rating is warranted prior to January 22, 2011.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his depression, anxiety, nightmares, hypervigilance, impaired concentration, panic attacks, disturbances of mood and motivation, and difficulty establishing work and social relationships.  These symptoms are more congruent with the assigned 50 percent disability rating.

The Board also considered the Veteran's entitlement to a 100 percent disability rating prior to January 22, 2011.  There is no indication of total occupational and social impairment, as would be required by such a rating.  The Board notes that the Veteran reported that he sleepwalks and that he urinated on a wall in his kitchen.  See a VA treatment record dated in December 2008.  However, there is no evidence of gross impairment in thought processes and communication or persistence danger of hurting self or others; nor is there persistent delusions and hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.  While the February 2007 VA examination report notes that total occupational impairment as a result of the Veteran's bipolar disorder, the evidence as shown above does not show total social impairment along with total occupational impairment as contemplated by a 100 percent schedular evaluation. 

Thus, a review of the evidence clearly indicates that symptomatology associated with the Veteran's PTSD and bipolar disorder most closely approximates that which allows for the assignment of a 50 percent disability rating prior to January 22, 2011.  See 38 C.F.R. § 4.7 (2011).  The appeal is allowed to that extent.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's PTSD and bipolar disorder symptomatology was more or less severe during the appeal period.  Specifically, as discussed above, the September 2003, February 2007, March 2008, and December 2008 VA examination reports, as well as VA treatment records, document the Veteran's continued depression, stress, impaired affect, nightmares, lack of motivation, difficulty establishing effective social relationships, and panic attacks.  The Board therefore believes that a 50 percent disability rating may be assigned for the entire period from July 29, 2003 to January 21, 2011.  There appears to have been no time during which the schedular criteria for a 70 or 100 percent rating were met or approximated during this period.  


ORDER

Entitlement to a 50 percent disability rating for service-connected PTSD and bipolar disorder is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Extraschedular evaluation for PTSD and bipolar disorder and TDIU prior to January 22, 2011

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a  substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating  agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a)  (2011).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In written statements and testimony before the Board, the Veteran asserts that his service-connected PTSD and bipolar disorder prevented him from working since 1995 and that a TDIU rating is therefore warranted prior to January 22, 2011. 

The Veteran is currently in receipt of a 50 percent rating for his PTSD and bipolar disorder prior to January 22, 2011, which is his only service-connected disability.  Therefore, he does not meet the percentage criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a) (2011).  As such, the Board must consider whether the Veteran is entitled to a TDIU evaluation on an extraschedular basis.  As discussed above, under VA's governing regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation. 

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  Moreover, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd, held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, as noted above, the Veteran has indicated that he has not worked since 1995.  See, e.g., the July 2009 Board hearing transcript, page 14.  He is considered disabled for Social Security disability purposes due to his bipolar disorder.  In connection with that claim for benefits, he submitted statements from VA practitioners dated in November 1998, April 2000, and August 2002, indicating that he is permanently and totally disabled due to bipolar disorder.  He has also been adjudicated by VA as incompetent to handle his benefits.  Moreover, the February 2007 VA examination report indicates that the Veteran's bipolar symptoms have caused total occupational impairment.  Further, during both the March and December 2008 VA examinations, the examiner noted that the bipolar disorder was in the moderate to severe range of symptoms and warranted a GAF score of 50.  A GAF score of 50 is indicative of serious impairment in social and occupational functioning.  The examiner also indicated that the bipolar disorder "might at times cause him to be unemployable." 

As noted above, the Veteran currently does not meet the schedular criteria for a TDIU rating.  However, in light of the aforementioned lay and clinical evidence suggesting that he is unable to work due to his service-connected PTSD and bipolar disorder, the Board finds that a remand is warranted in order for the RO to refer his TDIU claim for extraschedular consideration in the first instance for the period prior to January 22, 2011. 

The Board adds that the adjudication of the Veteran's TDIU claim may also impact his claim for entitlement to an extraschedular evaluation for his PTSD and bipolar disorder prior to January 22, 2011 with respect to impairment of the PTSD and bipolar disorder on the Veteran's employment.  That is, the question of whether the Veteran's PTSD and bipolar disorder render the Veteran unable to obtain substantial and gainful employment may be probative in ascertaining whether the schedular criteria are adequate to rate the severity of the disability. 

Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Director of Compensation and Pension Service or other appropriate authority for consideration of whether the Veteran is entitled to additional compensation for his service-connected PTSD and bipolar disorder on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) and/or TDIU under § 4.16(b) prior to January 22, 2011. 

2. Thereafter, the claims for TDIU and extraschedular evaluation for the service-connected PTSD and bipolar disorder must be adjudicated by the RO.  Notice of the determination, and his appellate rights, should be provided to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


